Citation Nr: 1615178	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia, also claimed as chronic fatigue syndrome and / or fatigue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to October 1985 and from November 1982 to September 1992.  The Veteran had service in the Southwest Asia theater of operations from December 1990 to May 1991, for which he was awarded the Kuwait Liberation Medal and Southwest Asia Service Medal with 3 Bronze Service Stars.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2013.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in May 2013 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran had honorable active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The evidence is at least in relative equipoise as to whether the Veteran has an unexplained chronic multisymptom illness, diagnosed as fibromyalgia, as a result of service in the Southwest Asia theater of operations during the Persian Gulf War and which manifested to 10 percent disabling or more prior to December 31, 2016.  


CONCLUSION OF LAW

Fibromyalgia was incurred in active duty military service.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. §§ 3.317, 4.71a, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded the Veteran's claim in May 2013 for further development.  Specifically, the Board instructed the AOJ to provide the Veteran a VA examination with respect to his claimed fibromyalgia or chronic fatigue.  In August 2015, the Veteran was provided an examination sufficient to grant service connection for the remanded claim.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

As the claim discussed herein is granted below, any errors with respect to the fulfillment of the duties to notify and assist are harmless error.

Service Connection - Fibromyalgia

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a) (2015).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (2015).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a) (2015).  A disability referred to in this section shall be considered service-connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a) (2015).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2015).

The Veteran seeks service connection for fibromyalgia or chronic fatigue, to include as due to chronic, undiagnosed illness.  See September 2008 statement.  

According to a March 2013 letter from the Veteran's treating VA physician Dr. T. O., the Veteran had a medically undiagnosed condition, "which may or may not be fibromyalgia or chronic fatigue syndrome."  The record contains no other diagnosis of chronic fatigue syndrome.  However, a February 2013 VA arthritis e-consultation noted that the Veteran's description of generalized pain and associated fatigue was "very compatible" with fibromyalgia.  Although a July 2013 VA examination report indicated the Veteran did not have a diagnosis of fibromyalgia, an August 2015 VA examination report indicated the Veteran did have such a diagnosis.  Moreover, the August 2015 VA examiner indicated that the Veteran's fibromyalgia required continuous medication for control, consistent with the 10 percent disability rating under Diagnostic Code 5025.  38 C.F.R. § 4.71a (2015).  The Veteran's diagnosis is corroborated by VA treatment records noting his diagnosis and treatment for fibromyalgia throughout the appeal period.  Thus, the weight of the evidence shows the Veteran has a diagnosis of fibromyalgia which has manifested to a degree of at least 10 percent disabling prior to December 31, 2016.  

Given the Veteran's service in the Southwest Asia theater of operations during the applicable period, service connection for fibromyalgia on a presumptive basis is warranted.

ORDER

Entitlement to service connection for fibromyalgia is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


